No. 95-3740EM


John Scott,                     *
                                *
           Appellant,           *
v.                              *     Appeal from the United States
                                *     District Court for the Eastern
Shirley S. Chater,              *     District of Missouri.
Commissioner of Social          *
Security,                       *
                                *
           Appellee.            *



                         Submitted:   April 10, 1996

                         Filed: April 28, 1997



Before MCMILLIAN and FAGG, Circuit Judges, BURNS,* District
Judge.


BURNS, District Judge.


       John Scott appeals the district court's1 Order issued September 26,
1995, in which the court upheld the Administrative Law Judge's (ALJ)2 final
decision denying Scott's application for benefits under the Social Security
Act.


       In April 1992, Scott applied for supplemental security income (SSI)
benefits pursuant to 42 U.S.C. §§ 1381, et seq.    In May 1992,




       *The HONORABLE JAMES M. BURNS, United States District Judge
       for the District of Oregon, sitting by designation.
       1
      The Honorable Donald J. Stohr, District Judge for the
Eastern District of Missouri.
       2
      The Honorable Joseph M. Touhill, United States
Administrative Law Judge for the Department of Health & Human
Services, Social Security Administration.
Scott also applied for disability insurance benefits pursuant to
42 U.S.C. §§ 401, et seq.        The Social Security Administration denied
Scott's application initially and upon reconsideration.        Scott appealed and
was granted a hearing before an ALJ.


     On January 18, 1996, the ALJ issued a final decision in which he
found Scott was not disabled within the meaning of the Social Security Act
and, therefore, was not entitled to Social Security benefits.               After
evaluating   the   entire   record,   including   additional   medical   evidence
submitted by Scott, the Appeals Council declined review; thus, the ALJ's
decision became the Commissioner's final decision.        See Jones v. Chater,
86 F.3d 823, 825 (8th Cir. 1996).       Scott then sought judicial review in
district court pursuant to
42 U.S.C. §§ 405(g) and 1383(c)(3).


     Scott's appeal was assigned to a magistrate judge3 pursuant to 28
U.S.C. § 636(b).   After a review of the record as a whole, the magistrate
judge issued a carefully reasoned 16-page Report and Recommendation on
August 30, 1995.      The magistrate judge concluded substantial evidence
existed to support the ALJ's decision that Scott was not disabled within
the meaning of the Social Security Act and, therefore, was not entitled to
Social Security benefits.     Scott appealed to the district court.


     After the district court independently reviewed the record and
evaluated the evidence, the district court also concluded substantial
evidence existed to support the ALJ's final decision to deny Scott the
social security benefits he sought.         On
September 26, 1996, the district court issued a four-page Order in which
it adopted the magistrate judge's Report and Recommendation, summarized its
reasons for doing so, and added its own analysis.      The district court also
entered a judgment affirming the




     3
      The Honorable Lawrence O. Davis, United States Magistrate
Judge for the Eastern District of Missouri.

                                        2
Commissioner's final decision.       Scott now appeals the district court's
decision and takes his seventh bite of the apple, so to speak.


      Judicial review by both the district court and the appellate court
is "limited to determining whether there is substantial evidence based on
the entire record to support the ALJ's factual findings" and whether the
ALJ's decision "was based on legal error."     Clark v. Chater, 75 F.3d at 416
(citing Keller v. Shalala, 26 F.3d 856, 858 (8th Cir. 1994)).            See also
Carlock v. Sullivan, 902 F.2d 1341, 1343 (8th Cir. 1990) (citing 42 U.S.C.
§   405(g) and Bolton v. Bowen, 814 F.2d 536, 537 (8th Cir. 1987)).
Substantial evidence means "such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion."          Clark v. Chater, 75
F.3d at 416 (citing Reed v. Sullivan, 988 F.2d 812, 814 (8th Cir. 1993)).
If we find "it is possible to draw two inconsistent positions from the
evidence and one of those positions represents the agency's findings, we
must affirm the [agency's] decision."      Robinson v. Sullivan, 956 F.2d 836,
838 (8th Cir. 1992) (citing Cruse v. Bowen, 867 F.2d 1183, 1184 (8th Cir.
1989)).    The focus of our review is "not so much on the district court's
ruling as it is on the administrative ruling."       Turpin v. Bowen, 813 F.2d
165, 170 (8th Cir. 1987) (citation omitted).


      After carefully reviewing and evaluating the record on the whole, we
hold substantial evidence existed to support the ALJ's final decision and
the district court's judgment that Scott was not disabled within the
meaning of the Social Security Act and, therefore, was not entitled to
Social Security benefits.    We also hold the ALJ's final decision was not
based on legal error.    We see no need to repeat at length the thoroughly
well-reasoned    findings   and   rulings    set   forth   in   the   Report   and
Recommendation of the magistrate judge and in the Order of the district
court; therefore, we hereby adopt and incorporate same in support of our
holding.   Accordingly, we AFFIRM.




                                       3
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             4